Citation Nr: 0624897	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  05-14 110 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the veteran's claim for an 
increased evaluation for his service-connected PTSD.  

The record reflects that the veteran filed an untimely VA 
Form 9 in July 2004 with respect to the July 2002 RO rating 
decision that granted service connection for PTSD and 
assigned a 30 percent disability rating.  38 C.F.R. 
§ 20.302(b) (2005).  Thus, the RO accepted the veteran's VA 
Form 9 as a new increased rating claim for PTSD.  

During the course of this appeal, the RO denied the veteran's 
claim for an increased evaluation for a remote left ankle 
sprain in a February 2005 rating decision.  The RO also 
denied the veteran's claims for entitlement to separate 
additional 10 percent evaluations for service-connected 
tinnitus and service connection for a heart condition claimed 
as secondary to service-connected PTSD in its January 2006 
rating decision.  The Board notes that the foregoing issues 
have been neither procedurally prepared nor certified for 
appellate review and are outside of the scope of this appeal.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence of record does not show that the 
symptomatology associated with the veteran's service-
connected PTSD more closely approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 30 
percent for the veteran's service-connected post-traumatic 
stress disorder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3,159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).
	
The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in August 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO explained that the evidence must show 
that the veteran's service connected disability has gotten 
worse in order to establish entitlement to an increased 
evaluation.  In addition, the RO specifically asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  The RO 
further advised the veteran that he may lose money if he 
takes more than a year from the date of the letter to send 
the information and evidence requested and his claim is 
granted because VA would not be able to pay him back to the 
date he filed his claim.  Thus, the Board observes that the 
August 2004 VCAA letter addressed the elements of degree of 
disability and effective date with respect to the veteran's 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board further notes that the RO sent a follow-up 
duty to assist letter in May 2005 and the veteran responded 
in July 2005 with additional evidence which the RO considered 
and then issued the November 2005 supplemental statement of 
the case.  In April 2006, the veteran's representative 
submitted a statement that they would stand of the evidence 
of record and requested all reasonable doubt be resolved in 
the veteran's favor.  

Moreover, the RO provided the veteran with a copy of the 
November 2004 rating decision, the March 2005 Statement of 
the Case (SOC), and the November 2005 Supplemental Statement 
of the Case (SSOC), which included a discussion of the facts 
of the claim, the law and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  As noted above, the 
veteran responded with additional evidence in July 2005 and 
in April 2006, the representative advised the RO that they 
would stand on the evidence.  The Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the veteran was 
afforded PTSD examinations in August 2004 and September 2005.  
The veteran's VA medical records dated from July 2004 to 
October 2004 are also of record.  The Board further observes 
that the veteran submitted lay statements dated in July 2004 
from his wife and former co-workers.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria	

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).     

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2005).  

A 30 percent rating is prescribed when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Id.  

In order to receive a 50 percent disability rating, the 
evidence must show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  




III.	Facts and Analysis

The veteran seeks a schedular evaluation higher than 30 
percent for his service-connected PTSD.  The evidence of 
record, however, does not show that the veteran's service-
connected PTSD more closely approximates a disability picture 
commensurate with the next higher rating of 50 percent 
(occupational and social impairment with reduced reliability 
and productivity) as will be explained below.  The Board 
notes that pertinent evidence consists of: written statements 
from the veteran, lay statements written by the veteran's 
wife and co-workers dated in July 2004, VA treatment records 
dated from July 2004 to October 2004 (includes a GAF score of 
51), the August 2004 VA PTSD examination report (GAF score of 
50), and the September 2005 VA PTSD examination report (GAF 
score of 55).  The Board notes that the May 2002 VA PTSD 
examination report, the May 2003 private psychiatric 
evaluation report, a lay statement written by L.K. dated in 
November 2001, and prior statements by the veteran are also 
of record.  

In regard to associated symptomatology, the medical evidence 
of record reveals that the veteran has typically objectively 
demonstrated flat or constricted affect during VA 
examinations from August 2004 to September 2005.  The medical 
evidence also shows that the veteran experiences disturbances 
of motivation and mood as VA examiners have characterized the 
veteran's mood as sad or anxious at various times in 2004 and 
the veteran reported in July 2005 that he had felt depressed 
one to two days a week for a period of two weeks or more 
within the past year.  Nonetheless, the overall 
symptomatology associated with the veteran's PTSD does not 
more closely the schedular criteria for a 50 percent 
disability rating.  Although the veteran had previously 
become short of breath, started sweating, and had trouble 
sitting still when he started to discuss Vietnam at the May 
2003 private psychological evaluation and later reported in 
August 2004 that he occasionally suffered from panic attacks, 
there is no indication that the veteran experiences panic 
attacks more than once a week.  While the veteran has 
repeatedly told examiners that he has problems with his 
memory and his co-workers wrote in July 2004 that the veteran 
had periods of forgetfulness and impaired concentration, his 
memory was assessed as "grossly intact" in August 2004 and 
"good" in September 2005 by VA examiners.  Although the May 
2003 private psychiatrist noted that the veteran's stream of 
thought was "logical but repetitive" when he was anxious, 
the veteran has shown no abnormalities in judgment, abstract 
thinking, or speech since that time.  Indeed, VA examiners in 
August 2004 through September 2005 consistently found that 
the veteran's thought content and judgment were within normal 
limits.  Moreover, examiners evaluated the veteran's speech 
as normal in October 2004 and September 2005.  Thus, the 
veteran has not objectively demonstrated impaired judgment, 
abstract thinking, impairment of short and long term memory, 
difficulty in understanding complex commands, or 
circumstantial, circumlocutory, or stereotyped speech during 
the time relevant to the current appeal.  

Additionally, the veteran contends that he had difficulty 
working with others due to his PTSD which led him to quit 
multiple jobs after returning from service and to obtain 
employment that generally isolated him from others.  It is 
noted that prior to his retirement in June 2004, the veteran 
worked at a railroad company.  In support of the veteran's 
contention, the veteran's wife and railroad co-workers wrote 
in July 2004 that he routinely left work early.  His co-
workers also noted that he showed an aversion toward them in 
social situations, had periods of forgetfulness and impaired 
concentration as noted above, and demonstrated irritability 
and moroseness at the workplace.  Nevertheless, the veteran 
worked for the same railroad company from 1972 until his 
retirement in 2004.  While the veteran's wife explained that 
his co-workers typically covered for him when he left work 
early and the veteran has apparently shown some difficulty in 
establishing work relationships, his co-workers' willingness 
to conceal his frequent early departures suggests that the 
veteran had established effective work relationships to some 
degree.  Moreover, the veteran's lengthy 32-year work history 
with the same employer does not suggest that the veteran's 
PTSD resulted in reduced reliability and productivity for any 
time relevant to the appeal period.

In regard to social relationships, the veteran has contended 
that his PTSD also resulted in social isolation and 
difficulty forming and maintaining relationships with others.  
While the record reflects that the veteran does demonstrate 
some social isolation and impairment, it is not shown to be 
of such a degree that a higher disability rating is 
warranted.  The veteran reported that his wife was a source 
of support in October 2004 and told the September 2005 VA 
examiner that he had been married to his wife for 39 years at 
that time.  In addition, the veteran indicated that he only 
occasionally had contact but enjoyed a good relationship with 
his siblings.  Although the August 2004 VA examiner wrote 
that the veteran had no friends and his wife reported that 
she and the veteran do not have people over or parties due to 
his PTSD, the veteran's wife also noted that the veteran had 
gone to visit and even hosted a yearly gathering at his house 
for his "Vietnam buddies."  

The Board observes that VA examiners have assigned GAF scores 
ranging from 50 to 55 for the veteran's PTSD during the 
course of the appeal, which indicates that the veteran 
demonstrates moderate to severe symptoms or impairment in 
social and occupational functioning.  The Board also notes 
that the September 2005 examiner wrote that the veteran's 
PTSD symptoms have caused marked distress and impairment in 
his social functioning and, to some extent, in his 
occupational functioning.  The overall disability picture as 
shown by the evidence, however, essentially relates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self care, and normal 
conversation) for the time relevant to the appeal period, 
which is consistent with the schedular criteria for the 
currently assigned 30 percent disability rating.  The Board 
further notes that such conclusion is supported by the 
veteran's July 2004 report that his nightmares had actually 
decreased over the years and that he had not heard "voices" 
for six to eight years.  Although the veteran also shared 
that he once thought that he had encountered a North 
Vietnamese soldier walking down a trail while hunting, he 
explained that the experience had occurred "several" years 
ago.  The veteran later told the September 2005 examiner that 
he had never been hospitalized and was not currently taking 
psychiatric medication or receiving any treatment for his 
PTSD at that time.  

Moreover, the Board notes there is no evidence of record that 
the veteran's PTSD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b) (2005).  Any 
limits on the veteran's employability due to his PTSD have 
been contemplated in the current 30 percent rating under 
Diagnostic Code 9411.  The evidence also does not reflect 
that the veteran's PTSD has necessitated any frequent periods 
of hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation is not required.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The Board, 
however, finds that the preponderance of the evidence weighs 
against the veteran's claim for the foregoing reasons and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


